Exhibit 10.2

GOLDMAN SACHS CREDIT PARTNERS L.P.

85 Broad Street

New York, New York 10004

PERSONAL AND CONFIDENTIAL

September 1, 2008

Teradyne, Inc.

600 Riverpark Drive

North Reading, MA 01864

 

Attention:

   Greg Beecher    Vice President, Chief Financial Officer and Treasurer

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which Goldman Sachs Credit
Partners L.P. (“GSCP”, “we” or “us”) is exclusively authorized by Teradyne,
Inc., a Massachusetts corporation (the “Company” or “you”), to act as the sole
lead arranger, sole bookrunner and sole syndication agent in connection with,
and as the administrative agent for, and commits to provide, the credit facility
described herein, in each case on the terms and subject to the conditions set
forth in this letter agreement and the attached Annexes A, B, C and D hereto
(collectively, the “Commitment Letter”) and in the Fee Letter referred to below.
Capitalized terms used and not defined in this letter agreement have the
meanings assigned thereto in Annexes B and C hereto.

You have informed GSCP that you intend to acquire (the “Acquisition”) all the
issued and outstanding capital stock of Eagle Test Systems, Inc., a Delaware
corporation (the “Acquired Company”), for cash consideration of approximately
$365,000,000, pursuant to an Agreement and Plan of Merger dated as of
September 1, 2008, among the Company, Turin Acquisition Corp. and the Acquired
Company (together with the exhibits, schedules and other definitive
documentation relating thereto, the “Acquisition Agreement”). You intend to
finance the Acquisition with cash on hand and (a) the proceeds of not more than
$250,000,000 in aggregate principal amount of securities (the “Permanent
Financing Securities”) issued and sold by you pursuant to a registered public
offering or Rule 144A or other private placement (the “Permanent Financing
Securities Offering”) or (b) if and to the extent that you do not complete the
Permanent Financing Securities Offering on or prior to the Closing Date, or if
the aggregate proceeds of the Permanent Financing Securities Offering completed
on or prior to the Closing Date shall be less than $175,000,000, borrowings by
you under the term loan facility described in Annex B hereto (the “Facility”) in
an aggregate principal amount of (i) $175,000,000 less (ii) 100% of the net cash
proceeds received on account of events described in the first paragraph of the
“Mandatory Prepayments/Commitment Reductions” section of Annex B hereto that
shall have occurred after the date of this Commitment Letter and on or prior to
the Closing Date, including 100% of the net cash proceeds of the Permanent
Financing Securities Offering completed on or prior to the Closing Date (with
such net cash proceeds to be determined after deducting underwriting discounts
and commissions and reasonable fees and expenses incurred in connection with the
Permanent Financing Securities Offering).

 

1



--------------------------------------------------------------------------------

1. Commitment; Titles and Roles.

GSCP is pleased to confirm its commitment to act, and you hereby appoint GSCP to
act, as sole lead arranger, sole bookrunner and sole syndication agent in
connection with the Facility and as administrative agent for the Facility, and
to provide to the Company the entire principal amount of the Facility, in each
case on the terms and subject to the conditions contained in this Commitment
Letter and the Fee Letter referred to below. Our fees for services related to
the Facility are set forth in a separate fee letter (the “Fee Letter”) entered
into by you, GSCP and Goldman, Sachs & Co. (“Goldman Sachs” and, collectively
with GSCP and its affiliates, “GS”) on the date hereof. In addition, pursuant to
an engagement letter (the “Engagement Letter”) entered into by you and Goldman
Sachs on the date hereof, you have, among other things, offered Goldman Sachs
the right to act as the sole placement agent, sole purchaser or sole initial
underwriter in connection with the Permanent Financing Securities Offering.

 

2. Conditions Precedent.

GSCP’s commitment hereunder is subject to the following conditions: (a) since
June 30, 2008, there has not been any event, fact, circumstance, change or
effect, either individually or in the aggregate with all such other events,
facts, circumstances, changes or effects, that has had, or would reasonably be
expected to have, a Company Material Adverse Effect (as defined below), (b) the
negotiation, execution and delivery of a definitive credit agreement and other
definitive loan documents relating to the Facility (collectively, the “Loan
Documents”), which shall be based upon and substantially consistent with the
terms set forth in this Commitment Letter and otherwise be mutually
satisfactory, (c) GSCP not becoming aware after the date hereof of any new or
inconsistent information or other matter not previously disclosed to it relating
to the Company, the Acquired Company and their subsidiaries, taken as a whole,
or the Acquisition that GSCP, in its reasonable judgment, deems material and
adverse relative to the information or other matters disclosed to it prior to
the date hereof and (d) the conditions precedent referred to in Annex B hereto.
For purposes of the foregoing, the term “Company Material Adverse Effect” means
a fact, circumstance, event, effect, change, circumstance or development or
effect that, individually or in the aggregate with all other facts,
circumstances, events, effects, changes, circumstances or developments occurring
or existing prior to the determination of a Company Material Adverse Effect, has
a material adverse effect on (i) the business, assets, liabilities,
capitalization, financial condition or results of operations of the Acquired
Company and its subsidiaries, taken as a whole, (ii) the ability of the Acquired
Company to consummate the transactions contemplated by the Acquisition
Agreement, (iii) the ability of the Company to operate the business of the
Acquired Company and each of its subsidiaries immediately after the consummation
of the Acquisition or (iv) the ability of the officers of the Company, following
the consummation of the Acquisition, to certify without qualification to the
Company’s financial statements or SEC reports as they relate to the business or
operations previously conducted by the Acquired Company, but shall not include:
(i) events or effects relating to or resulting from: (A) changes in general
economic or political conditions or the securities, credit or financial markets
to the extent such changes do not have a materially disproportionate impact on
the Acquired Company and its subsidiaries, taken as a whole, relative to the
Acquired Company’s industry peers; (B) changes or developments in the industries
in which the Acquired Company and its subsidiaries operate to the extent such
changes or developments do not have a materially disproportionate impact on the
Acquired Company and its subsidiaries, taken as a whole, relative to the
Acquired Company’s industry peers; (C) changes in law following the date of the
Acquisition Agreement to the extent such changes do not have a materially
disproportionate impact on the Acquired Company and its subsidiaries, taken as a
whole, relative to the Acquired Company’s industry peers; (D) the announcement,
negotiation, existence or performance of the Acquisition Agreement or the
transactions contemplated by the Acquisition Agreement (including the loss or
departure of employees or adverse developments in relationships with customers,
suppliers, distributors, financing sources, strategic partners or other business
partners), but not including, for the avoidance of doubt, any breach or
violation of a contract resulting from the acquired

 

2



--------------------------------------------------------------------------------

Company’s execution, delivery and performance of the Acquisition Agreement or
the consummation of the transactions contemplated thereby; (E) the taking of any
action required by the Acquisition Agreement or that the Company has requested
or to which the Company has expressly consented; (F) any acts of terrorism or
war to the extent such acts do not have a materially disproportionate impact on
the Acquired Company and its subsidiaries, taken as a whole, relative to the
Acquired Company’s industry peers; (G) changes after the date of the Acquisition
Agreement in generally accepted accounting principles or the interpretation
thereof; or (H) any litigation relating directly and primarily to the
announcement, negotiation, execution or performance of the Acquisition Agreement
or the transactions contemplated thereby; or (ii) any failure to meet internal
or published projections, forecasts or revenue or earning predictions for any
period, in and of itself (it being understood that any cause of any such failure
may be deemed to constitute, in and of itself, a Company Material Adverse Effect
and may be taken into consideration when determining whether a Company Material
Adverse Effect has occurred).

Notwithstanding anything in this Commitment Letter (including the Annexes
hereto) to the contrary, (a) except to the extent expressly set forth in
Section 4 below, the only representations and warranties relating to the
Acquired Company and its subsidiaries, and its and their businesses, the
accuracy of which shall be a condition to availability of the Facility on the
Closing Date shall be the Specified Representations (as defined below) and
(b) the terms of the Loan Documents shall be in a form such that they do not
impair availability of the Facility on the Closing Date if the conditions set
forth or referred to in this Commitment Letter, including Annexes B and C
hereto, have been satisfied. For purposes hereof, the term “Specified
Representations” means (i) all the representations and warranties of the
Acquired Company set forth in the Acquisition Agreement the accuracy of which
is, as of the date hereof or as of the Closing Date, a condition to your
obligation under the Acquisition Agreement to consummate the Acquisition and
(ii) the representations and warranties in the Loan Documents made with respect
to the Acquired Company and its subsidiaries as to requisite power and authority
(as they relate to due execution, delivery and performance of the Loan Documents
to which they are to be a party); due authorization, execution, delivery,
performance and enforceability of such Loan Documents; creation, perfection and
priority of security interests; no conflicts with applicable laws, charter
documents or material debt agreements; Investment Company Act and margin stock
matters; solvency; and Patriot Act.

 

3. Syndication.

GSCP reserves the right to syndicate the Facility to other Lenders, which will
be selected by GSCP after consultation with the Company. GSCP will manage all
aspects of any such syndication, including determinations as to the timing of
all offers to prospective Lenders, any title of agent or similar designations or
roles awarded to any Lender, the acceptance and allocation of commitments and
the compensation provided to each Lender from the amounts to be paid to GSCP
pursuant to the terms of this Commitment Letter and the Fee Letter. You agree to
use, if requested by GSCP, all commercially reasonable efforts to ensure that
GSCP’s syndication efforts benefit from your and your subsidiaries’ existing
lending relationships. To facilitate an orderly and successful syndication of
the Facility, you agree that you will not, until the earlier of (a) GSCP
informing the Company in writing either that (i) GSCP has abandoned all plans to
syndicate the Facility or (ii) syndication of the Facility has been completed,
(b) completion of the Permanent Financing Securities Offering the net cash
proceeds of which equal to at least the entire principal amount of the Facility
and (c) the day after the Closing Date, syndicate or issue, attempt to syndicate
or issue, announce or authorize the announcement of the syndication or issuance
of, or engage in discussions concerning the syndication or issuance of, any debt
facility or any debt security of the Company or any of its subsidiaries (other
than (i) the Facility and (ii) in connection with the Permanent Financing
Securities Offering), in each case without the prior written consent of GSCP. It
is understood and agreed that, without limiting your obligations to assist with
the syndication efforts as set forth above, the commitment of GSCP hereunder to
provide the entire principal amount of the Facility in accordance with the terms
and conditions hereof is not subject to the success of

 

3



--------------------------------------------------------------------------------

any such syndication efforts, and such commitment shall not be reduced, released
or subject to novation prior to the occurrence of the borrowing under the
Facility as a result of the acceptance by GSCP of any commitment from any other
prospective Lender to provide all or any portion of the Facility.

If requested by GSCP, you agree to cooperate with GSCP in connection with
(a) the preparation of an information package regarding the business,
operations, financial projections and prospects of the Company and its
subsidiaries (including, for purposes thereof, the Acquired Company and its
subsidiaries) (the “Confidential Information Memorandum”), including all
information relating to the Acquisition and the other transactions contemplated
hereunder prepared by or on behalf of the Company and deemed reasonably
necessary by GSCP to complete the syndication of the Facility, and (b) the
presentation of an information package acceptable in format and content to GSCP
(the “Lender Presentation”) in meetings and other communications with
prospective Lenders in connection with the syndication of the Facility
(including direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Company with prospective Lenders and
participation of such persons in meetings). You further agree that, at the
request of GSCP, you will use commercially reasonable efforts to obtain promptly
(i) a corporate family rating from Moody’s Investor Services, Inc. (“Moody’s”),
(ii) a corporate rating from Standard & Poor’s Ratings Group, a division of The
McGraw Hill Corporation (“S&P”) and/or (iii) a credit rating for the Facility
from each of Moody’s and S&P, with each such rating giving effect to the
Acquisition. You will be solely responsible for the contents of any such
Confidential Information Memorandum and Lender Presentation and all other
information, documentation or other materials delivered to GSCP in connection
therewith (collectively, the “Information”) and acknowledge that GSCP will be
using and relying upon the Information without independent verification thereof.
You agree that Information regarding the Facility and Information provided by
the Company, the Acquired Company or their respective representatives to GSCP in
connection with the Facility (including draft and execution versions of the Loan
Documents, the Confidential Information Memorandum, the Lender Presentation,
publicly filed financial statements and draft or final offering materials
relating to contemporaneous or prior securities issuances by the Company) may be
disseminated to prospective Lenders and other persons through one or more
internet sites (including an IntraLinks, SyndTrak or other electronic workspace
(any of the foregoing being collectively referred to as the “Platform”)) created
for purposes of syndicating the Facility or otherwise, in accordance with GSCP’s
standard syndication practices, and you acknowledge that GS will not be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Acquired Company or any of their respective affiliates or
securities) (each, a “Public Lender”). At the request of GSCP, you agree to
prepare an additional version of each of the Confidential Information Memorandum
and the Lender Presentation that does not contain material non-public
information concerning the Company, the Acquired Company or any of their
respective affiliates or securities. The information to be included in such
additional version of the Confidential Information Memorandum will be
substantially consistent with the information included, or that would have been
included, in a customary offering memorandum for the Permanent Financing
Securities Offering. It is understood that in connection with your assistance
described above, you will provide, and cause all other applicable persons to
provide, authorization letters to GSCP authorizing the distribution of the
Information to prospective Lenders, containing a representation to GSCP that the
public-side version does not include material non-public information about the
Company, the Acquired Company or any of their respective affiliates or
securities. In addition, at the request of GSCP, you will clearly designate as
such all Information provided to GSCP by or on behalf of the Company or the
Acquired Company that is suitable to make available to Public Lenders. You
acknowledge and agree that the following documents may be distributed to Public
Lenders: (a) drafts and final versions of the Loan Documents, (b) lender meeting
invitations, allocations, funding and closing memoranda and other administrative
materials of a similar nature and (c) term sheets and notification of changes in
the terms of the Facility.

 

4



--------------------------------------------------------------------------------

4. Information.

You represent and covenant that (a) all Information (other than financial
projections) provided directly or indirectly by the Company or the Acquired
Company to GSCP or the Lenders in connection with the transactions contemplated
hereunder is and will be, when taken as a whole (and together with the
information contained in the Annual Report on Form 10-K of each of the Company
and the Acquired Company most recently filed with the SEC prior to the date
hereof, and all subsequent filings by the Company or the Acquired Company made
with the SEC that are publicly available), complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading (it being understood that, prior to the consummation of
the Acquisition, the foregoing representation and covenant, insofar as it is
made with respect to Information provided directly or indirectly by the Acquired
Company, is made to your knowledge) and (b) the financial projections that have
been or will be made available to GSCP or the Lenders by or on behalf of the
Company have been and will be prepared in good faith based upon assumptions that
are believed by the preparer thereof to be reasonable at the time such financial
projections are furnished to GSCP or the Lenders, it being understood and agreed
that financial projections are not a guarantee of financial performance and
actual results may differ from financial projections and such differences may be
material. You agree that if, at any time prior to the Closing Date, any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and financial projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances.

 

5. Indemnification; Expenses and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. You agree to the provisions with respect to our indemnity and
other matters set forth in Annex A, which is incorporated by reference into this
Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of GSCP (and any purported assignment without such consent shall be null
and void), is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. GSCP may assign its commitment hereunder,
in whole or in part, to any of its affiliates or, as provided above, to any
Lender prior to the Closing Date; provided, however, that any such assignment
prior to the Closing Date will not relieve GSCP of its obligations set forth
herein to fund the entire principal amount of the Facility on the Closing Date
in accordance with the terms and conditions hereof.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, GSCP in connection with
this arrangement are exclusively for the information of the Company and may not
be disclosed to any other person or circulated or referred to publicly without
our prior written consent, except, after providing written notice to GSCP,
pursuant to a subpoena or order issued by a court of competent jurisdiction or
by a judicial, administrative or legislative body or committee; provided that we
hereby consent to your disclosure of (a) this Commitment Letter, the Fee

 

5



--------------------------------------------------------------------------------

Letter and such communications and discussions to your officers, directors,
agents and advisors who are directly involved in the consideration of the
Acquisition or the Facility and who have been informed by you of the
confidential nature thereof and who have agreed to treat the same
confidentially, (b) this Commitment Letter and the information contained herein
(but not the Fee Letter or the information contained therein) to the Acquired
Company and its officers, directors, agents and advisors who are directly
involved in the consideration of the Acquisition, in each case, where such
recipient has been informed by you of the confidential nature thereof and agreed
to treat the same confidentially, (c) this Commitment Letter and the Fee Letter
as required by applicable law or compulsory legal process (in which case you
agree to inform us promptly (and, to the extent practicable, in advance)
thereof), including disclosure of this Commitment Letter and the information
contained herein in any proxy statement or other report (including Current
Reports on Form 8-K) filed with the SEC in connection with the Acquisition,
(d) this Commitment Letter and the information contained herein (but not the Fee
Letter or the information contained therein) in any prospectus, offering
memorandum or offering circular relating to the Permanent Financing Securities
Offering and (e) Annexes B, C and D hereto on a confidential basis to any rating
agency.

We hereby acknowledge our agreements with respect to confidentiality set forth
in the letter agreement between us and you dated August 27, 2008.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, GS is a full service securities firm engaged, either directly or
through its affiliates in various activities, including securities trading,
investment banking and financial advisory, investment management, principal
investment, hedging, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, GS may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for its own account and for
the accounts of its customers and may at any time hold long and short positions
in such securities and/or instruments. Such investment and other activities may
involve securities and instruments of the Company, as well as of other entities
and persons and their affiliates that may (a) be involved in transactions
arising from or relating to the engagement contemplated by this letter, (b) be
customers or competitors of the Company or (c) have other relationships with the
Company. In addition, GS may provide investment banking, underwriting and
financial advisory services to such other entities and persons. GS may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Company or such other entities. The transactions contemplated
by this Commitment Letter may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
GS in the course of such other activities and relationships may acquire
information about the transaction contemplated by this Commitment Letter or
other entities and persons which may be the subject of the transactions
contemplated by this Commitment Letter, GS shall have no obligation to disclose
such information, or the fact that GS is in possession of such information, to
the Company or to use such information on the Company’s behalf.

GS may have economic interests that conflict with those of the Company. You
agree that GS will act under this Commitment Letter as an independent contractor
and that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between GS and the Company, its stockholders or its affiliates. You
acknowledge and agree that (a) the financing transactions contemplated by this
Commitment Letter and the Fee Letter are arm’s-length commercial transactions
between GS, on the one hand, and the Company, on the other, (b) in connection
therewith and with the process leading to such transaction GS is acting solely
as a principal

 

6



--------------------------------------------------------------------------------

and not the agent or fiduciary of the Company, its management, stockholders,
creditors or any other person, (c) GS has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the financing
transactions contemplated hereby or the process leading thereto (irrespective of
whether GS or any of its affiliates has advised or is currently advising the
Company on other matters) or any other obligation to the Company except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(d) the Company has consulted its own legal and financial advisors to the extent
it deemed appropriate with respect to the transactions contemplated hereby. You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto. You agree that you will not claim that GS has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such financing transactions or the process leading
thereto. In addition, GSCP may employ the services of its affiliates in
providing certain services hereunder and may exchange with such affiliates
information concerning the Company, the Acquired Company and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to GSCP hereunder.

In addition, please note that GS does not provide accounting, tax or legal
advice.

Consistent with GS’s policies to hold in confidence the affairs of its
customers, GS will not furnish confidential information obtained from you, the
Acquired Company or your or its subsidiaries by virtue of the transactions
contemplated by this Commitment Letter to any of its other customers.
Furthermore, you acknowledge that neither GS nor any of its affiliates has an
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, the Acquired Company or any of your or
its subsidiaries, confidential information obtained or that may be obtained by
them from any other person.

 

9. Miscellaneous.

GSCP’s commitment hereunder will terminate upon the first to occur of (a) the
Closing Date, (b) the abandonment or termination of the Acquisition Agreement
(other than any abandonment or termination by the Acquired Company resulting
from the Company failing to consummate the Acquisition upon satisfaction of all
the conditions precedent thereto set forth in the Acquisition Agreement and
otherwise in accordance therewith and without giving effect to any waiver,
amendment or other modification of the Acquisition Agreement, where such failure
to consummate and the resulting abandonment or termination is due solely to
GSCP’s failure to satisfy its commitment hereunder to provide the Facility in
accordance with the terms and conditions hereof), (c) a material breach by the
Company under this Commitment Letter, the Fee Letter or the Engagement Letter
(it being agreed that GSCP’s commitment hereunder is subject to the absence of
any such breach) and (d) 3:00 p.m., New York City time, on March 1, 2009.

The provisions set forth under Sections 3, 5, 7, 8 and this Section 9 hereof
will remain in full force and effect notwithstanding that Loan Documents are
executed and delivered. The provisions set forth under Sections 5, 7, 8 and this
Section 9 hereof will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or GSCP’s commitment
hereunder.

You agree that any suit or proceeding arising in respect to this Commitment
Letter or our commitment or the Fee Letter will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York, and you agree to submit to the exclusive jurisdiction of,
and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of either our
commitment or any matter referred to in this Commitment Letter or the Fee Letter
is hereby waived by the parties hereto. This Commitment Letter will be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.

 

7



--------------------------------------------------------------------------------

GSCP hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) it and each Lender may be required to obtain, verify and
record information that identifies the Company and the Subsidiary Guarantors,
which information includes the name and address of, the Company and each
Subsidiary Guarantor and other information that will allow GSCP and each Lender
to identify the Company and each Subsidiary Guarantor in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for GSCP and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter, the Fee Letter and the
Engagement Letter are the only agreements that have been entered into among the
parties hereto with respect to the Facility and set forth the entire
understanding of the parties with respect thereto and supersede any prior
written or oral agreements among the parties hereto with respect to the
Facility. This Commitment Letter may not be amended, and no term or provision
hereof may be waived or modified, except by an instrument in writing signed by
each of the parties hereto.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to GSCP the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter and the
Engagement Letter on or before the close of business on September 1, 2008,
whereupon this Commitment Letter, the Fee Letter and the Engagement Letter will
become binding agreements between us and you. If not signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this assignment.

 

Very truly yours, GOLDMAN SACHS CREDIT PARTNERS L.P. By:   /s/ Bruce Mendelsohn
  Authorized Signatory

 

ACCEPTED AND AGREED AS OF SEPTEMBER 1, 2008: TERADYNE, INC. By:   /s/ Michael A.
Bradley   Name: Michael A. Bradley   Title: President and CEO

 

9



--------------------------------------------------------------------------------

ANNEX A

In the event that GSCP becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person, including
stockholders, partners or other equity holders of the Company or the Acquired
Company, in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (together, the
“Letters”), the Company agrees to periodically reimburse GSCP for its
reasonable, documented external legal and other expenses (including the cost of
any investigation and preparation) incurred in connection therewith; provided,
however, that if any loss, claim, damage or liability of GSCP in any such
action, proceeding or investigation has been found by a final judgment of a
court of competent jurisdiction (which, if appealed, has been affirmed on
appeal) to have resulted from the gross negligence, willful misconduct or bad
faith of GSCP in performing the services that are the subject of the Letters,
GSCP shall repay such portion of the reimbursed expenses as is attributable to
expenses incurred in relation to the act or omission of GSCP that is the subject
of such finding. The Company also agrees to indemnify and hold GSCP harmless
against any and all losses, claims, damages or liabilities to any such person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an indemnified
person and whether or not any such indemnified person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability has
been found by a final judgment of a court of competent jurisdiction (which, if
appealed, has been affirmed on appeal) to have resulted from the gross
negligence, willful misconduct or bad faith of GSCP in performing the services
that are the subject of the Letters. If for any reason the foregoing
indemnification is unavailable to GSCP or insufficient to hold it harmless, then
the Company will contribute to the amount paid or payable by GSCP as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company, the Acquired Company
and their respective affiliates, stockholders, partners or other equity holders
on the one hand and (ii) GSCP on the other hand in the matters contemplated by
the Letters as well as the relative fault of (i) the Company, the Acquired
Company and their respective affiliates, stockholders, partners or other equity
holders on the one hand and (ii) GSCP on the other hand with respect to such
loss, claim, damage or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of the
Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliate of GSCP and the partners, directors, agents, employees and
controlling persons (if any), as the case may be, of GSCP and any such
affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, GSCP, any such
affiliate and any such person. The Company shall not be required to indemnify
GSCP for any amount paid or payable by GSCP in the settlement of any action,
proceeding or investigation without the written consent of the Company, which
consent shall not be unreasonably withheld or delayed. The Company also agrees
that neither any indemnified party nor any of such affiliates, partners,
directors, agents, employees or controlling persons will have any liability to
the Company, the Acquired Company or any person asserting claims on behalf of or
in right of the Company, the Acquired Company or any other person in connection
with or as a result of either this arrangement or any matter referred to in the
Letters, except in the case of the Company to the extent that any losses,
claims, damages, liabilities or expenses incurred by the Company or its
affiliates, stockholders, partners or other equity holders have been found by a
final judgment of a court of competent jurisdiction (which, if appealed, has
been affirmed on appeal) to have resulted from the gross negligence, willful
misconduct, or bad faith of such indemnified party in performing the services
that are the subject of the Letters; provided, however, that in no event shall
such indemnified party or such other parties have any liability for any
indirect, consequential or punitive damages in connection with or as a result of
such indemnified party’s or such other parties’ activities related to the
Letters. Promptly after receipt by GSCP of notice of its involvement in any
action, proceeding or investigation, GSCP will, if a claim for indemnification
in respect thereof is to be made against the Company under this Annex A, notify
the Company of such involvement. Failure by GSCP to so notify the Company will
not relieve the Company from the obligation to indemnify GSCP under this Annex A
except to the extent that the Company suffers actual prejudice as a result of
such

 

Annex A-1



--------------------------------------------------------------------------------

failure, and will not relieve the Company from its obligation to provide
reimbursement and contribution to GSCP. If any person is entitled to
indemnification under this Annex A (an “Indemnified Person”) with respect to any
action or proceeding brought by a third party that is also brought against the
Company, the Company will be entitled to assume the defense of any such action
or proceeding with counsel reasonably satisfactory to the Indemnified Person.
Upon assumption by the Company of the defense of any such action or proceeding,
the Indemnified Person will have the right to participate in such action or
proceeding and to retain its own counsel but the Company will not be liable for
any legal expenses of other counsel subsequently incurred by such Indemnified
Person in connection with the defense thereof unless (i) the Company has agreed
to pay such fees and expenses, (ii) the Company will have failed to employ
counsel reasonably satisfactory to the Indemnified Person in a timely manner, or
(iii) the Indemnified Person will have been advised by counsel that there are
actual or potential conflicting interests between the Company and the
Indemnified Person, including situations in which there are one or more legal
defenses available to the Indemnified Person that are different from or
additional to those available to the Company. The Company will not consent to
the terms of any compromise or settlement of any action or proceeding defended
by the Company in accordance with the foregoing without the prior written
consent of the Indemnified Person unless such compromise or settlement
(i) includes an unconditional release of the Indemnified Person from all
liability arising out of such action or proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the Indemnified Person. The provisions of this Annex A will survive
any termination or completion of the arrangement provided by the Letters.

 

2



--------------------------------------------------------------------------------

ANNEX B

TERADYNE, INC.

Summary of the Facility

This Summary outlines certain of the terms of the Facility referred to in the
Commitment Letter of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Teradyne, Inc., a Massachusetts corporation (the “Company”).
Subsidiary Guarantors:    Each of the Company’s existing and subsequently
acquired or organized domestic (and, to the extent no material adverse tax
consequences to the Company would result therefrom, foreign) subsidiaries
(including, following the consummation of the Acquisition, the Acquired Company
and its subsidiaries), other than any such subsidiaries that are agreed to be
immaterial (collectively, the “Subsidiary Guarantors”) will guarantee, jointly
and severally, all obligations under the Facility (the “Subsidiary Guarantees”).
Purpose/Use of Proceeds:    The proceeds of loans under the Facility will be
used by the Company, together with cash on hand and the proceeds, if any, of the
Permanent Financing Securities Offering, solely to finance the Acquisition and
to pay fees and expenses relating to the Acquisition. Sole Lead Arranger, Sole
Bookrunner, Sole Syndication Agent and Administrative Agent:    Goldman Sachs
Credit Partners L.P. (“GSCP”; in its capacities as Sole Lead Arranger, Sole
Bookrunner and Sole Syndication Agent, the “Arranger”; and in its capacity as
Administrative Agent, the “Administrative Agent”). Lenders:    GSCP and/or other
financial institutions selected by GSCP after consultation with the Company (the
“Lenders”). Facility:    A senior secured term loan facility in an aggregate
principal amount of not more than $175,000,000 (reduced as provided under
“Mandatory Prepayments/Commitment Reduction” below) (the “Facility”).
Availability:    Up to the full amount of the Facility may be drawn in a single
drawing on the date on which the Acquisition is consummated (the “Closing
Date”). Amounts borrowed under the Facility that are repaid or prepaid may not
be reborrowed. Maturity:    Loans outstanding under the Facility will mature on
the 364th day following the Closing Date. Amortization:    $35,000,000 of the
outstanding principal amount of the Facility will be payable on the 120th day
following the Closing Date, and an additional $65,000,000 of the outstanding
principal amount of the Facility will be payable on the 180th day following the
Closing Date, with the remaining balance due on the maturity date.

 

Annex B-1



--------------------------------------------------------------------------------

Interest Rate:   

Loans under the Facility will bear interest at, at the Company’s option, (a) the
Base Rate plus spreads, determined based on a corporate family rating of the
Company by Moody’s and a corporate rating of the Company by S&P, as separately
agreed, or (b) the reserve adjusted Eurodollar Rate plus spreads, determined
based on a corporate family rating of the Company by Moody’s and a corporate
rating of the Company by S&P, as separately agreed.

 

As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type. Interest on amounts not paid when due
will accrue at a rate equal to the rate on loans bearing interest at the rate
determined by reference to the Base Rate plus an additional 2.00% per annum and
will be payable on demand.

Interest Payments:    Quarterly for loans bearing interest with reference to the
Base Rate; on the last day of selected interest periods (which will be one, two
or three months) for loans bearing interest with reference to the reserve
adjusted Eurodollar Rate; and upon prepayment, in each case payable in arrears
and computed on the basis of a 360-day year (365/366-day year with respect to
loans bearing interest at the Base Rate when the Base Rate is determined by
reference to the Prime Rate). Funding Protection:    Customary for transactions
of this type, including breakage costs, gross-up for withholding, compensation
for increased costs and compliance with capital adequacy and other regulatory
restrictions. Duration Fees:    A duration fee, in an amount equal to 0.25% of
the stated principal amount of such Lender’s loans under the Facility on each
such date, shall be payable to each Lender on the 60th day following the Closing
Date and on each 30th day thereafter. Voluntary Prepayments:    The Facility may
be prepaid in whole or in part without premium or penalty, subject to the
payment of any related breakage costs in the case of prepayment of loans bearing
interest by reference to the reserve adjusted Eurodollar Rate. Mandatory
Prepayments/ Commitment Reductions:    Loans under the Facility will be required
to be prepaid (and, in respect of any such events occurring after the date of
the Commitment Letter and on or prior to the Closing Date, the aggregate
principal amount of the Facility shall be permanently reduced) by 100% of the
net cash proceeds of (a) (i) all sales or other dispositions of any division,
business unit, product line or line of business of the Company and its
subsidiaries and (ii) all other sales or other dispositions of assets of the
Company or any of its subsidiaries not made in the ordinary course of business
(other than the contemplated disposition by the Company and its subsidiaries of
a certain manufacturing and office facility

 

Annex B-2



--------------------------------------------------------------------------------

  

previously disclosed to the Arranger and subject to exceptions to be agreed upon
with respect to such other asset sales and dispositions made by foreign
subsidiaries of the Company in light of the ability of such subsidiaries to make
the proceeds thereof available to the Company or any of its domestic
subsidiaries without incurring material adverse tax consequences), except to the
extent the net cash proceeds received from such other sales and dispositions do
not, in the aggregate, exceed $7,500,000, (b) all issuances of debt securities
(including the Permanent Financing Securities Offering), and all incurrences of
indebtedness under bank or other credit facilities, by the Company or any of its
subsidiaries, other than permitted incurrences of working capital indebtedness
in an aggregate amount not to exceed $1,000,000, and (c) all issuances of equity
securities of the Company, other than issuances pursuant to employee stock plans
and other benefit plans. Any such prepayment will be without premium or penalty,
subject to the payment of any related breakage costs in the case of prepayment
of loans bearing interest by reference to the reserve adjusted Eurodollar Rate.

 

Loans under the Facility will be required to be prepaid by (a) 100% of the net
cash proceeds of casualty insurance and condemnation awards, subject to a
120-day reinvestment right, and (b) 50% of the “Excess Free Cash Flow” (to be
defined but in any event to provide credit for amortization payments made with
respect to the Facility) as calculated for each fiscal quarter of the Company
(commencing with the second fiscal quarter that shall have ended after the
Closing Date).

Security:    The Facility and the Subsidiary Guarantees will be secured by first
priority security interests in substantially all the present and after- acquired
assets of the Company and the Subsidiary Guarantors (collectively, the
“Collateral”), including (a) a first priority pledge of all the equity interests
owned by the Company and the Subsidiary Guarantors (provided that neither the
Company nor any Subsidiary Guarantor shall be required to pledge more than 65%
of the voting equity interests in any foreign subsidiary) and (b) perfected
first priority security interest in, and mortgages on, substantially all other
tangible and intangible assets of the Company and each Subsidiary Guarantor
(including accounts, inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, real property, cash, deposit
and securities accounts, commercial tort claims, letter of credit rights and
proceeds of the foregoing).    All security arrangements will be in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, where, in the judgment of the Administrative Agent, the cost of
creating or perfecting a pledge of, a security interest in or a mortgage on a
particular asset is excessive in relation to the benefit afforded to the Lenders
thereby, such asset shall be excluded from the Collateral or such perfection
shall not be required, as applicable.

 

Annex B-3



--------------------------------------------------------------------------------

Representations and Warranties:    Usual and customary for financings of this
type (to be made with respect to the Company and its subsidiaries and to be
subject to materiality and other qualifiers to be agreed upon), including
representations and warranties with respect to: due organization; requisite
power and authority; qualification; equity interests and ownership; due
authorization, execution, delivery and enforceability of the Loan Documents;
creation, perfection and priority of security interests; no conflicts;
governmental consents; historical and pro forma financial statements; absence of
material adverse change; absence of material litigation; payment of taxes; title
to properties; environmental matters; no defaults under material agreements;
Investment Company Act and margin stock matters; ERISA and other employee and
labor matters; absence of brokers or finders fees; solvency; compliance with
laws; status as senior debt; full disclosure; and Patriot Act and other related
matters. Covenants:    Usual and customary for financings of this type (to be
applicable to the Company and its subsidiaries), including:

•        financial covenants:

   as set forth in Annex D to the Commitment Letter;

•        affirmative covenants:

   subject to exceptions and baskets to be agreed upon, delivery of financial
statements and other reports (including the identification of information as
suitable for distribution to Public Lenders or Non- Public Lenders); delivery of
notices of material events; maintenance of existence; payment of taxes and
claims; maintenance of properties; maintenance of insurance; books and records;
inspections; compliance with laws; environmental matters; additional collateral
and guarantors; maintenance of cash and cash equivalents in an amount equal to
at least $150,000,000 (to be reduced in proportion to prepayments of the
Facility) (with at least 66.6% thereof directly owned by the Company and
domestic Subsidiary Guarantors); use of proceeds; and further assurances
(including cooperation in respect of proposed refinancings); and

•        negative covenants:

   subject to exceptions and baskets to be agreed upon, limitations with respect
to other indebtedness (including restrictions on indebtedness of subsidiaries
that are not Subsidiary Guarantors and a requirement that intercompany
indebtedness owed by the Company or any Subsidiary Guarantor to any subsidiary
that is not a Subsidiary Guarantor be subordinated to obligations under the
Facility and the Subsidiary Guarantees on terms customary for subordination of
intercompany indebtedness); liens; negative pledges; restricted junior payments
(dividends, equity repurchases and redemptions and voluntary payments on certain
debt); restrictive agreements; investments (including loans, advances and
guarantees), mergers and acquisitions; sales and other dispositions of assets
(including subsidiary interests); sales and lease-backs; capital expenditures;
transactions with affiliates; conduct of business; amendments and waivers of
organizational documents, junior indebtedness and other material agreements; and
changes to fiscal year.

 

Annex B-4



--------------------------------------------------------------------------------

Events of Default:    Usual and customary for financings of this type (with
customary cure and grace periods), including: failure to make payments when due;
cross-default and cross-acceleration to material other indebtedness;
noncompliance with covenants; inaccuracy of representations and warranties;
bankruptcy and insolvency; material judgments; ERISA; actual or asserted
invalidity of security documents or Subsidiary Guarantees; and “Change of
Control” (to be defined). Conditions Precedent to Borrowing:    The several
obligations of the Lenders to make, or cause one of their respective affiliates
to make, loans under the Facility will be subject to (a) the accuracy, in all
material respects, of representations and warranties as to the Company and its
subsidiaries and of the Specified Representations, (b) at the time of and
immediately giving effect to the Acquisition and the other transactions
contemplated hereby, there being no default or event of default and (c) the
conditions precedent referred to in the Commitment Letter and in Annex C to the
Commitment Letter. Assignments and Participations:    The Lenders may assign all
or, in an amount of not less than $1,000,000, any part of their respective loans
and commitments under the Facility to their affiliates or one or more banks,
financial institutions or other entities that are “Eligible Assignees” (to be
defined); provided that assignments made to affiliates and other Lenders will
not be subject to the foregoing minimum assignment amount requirements. Upon
such assignment, such affiliate, bank, financial institution or entity will
become a Lender for all purposes under the Loan Documents. A $3,500 processing
fee payable by the assignee or assignor will be required in connection with any
such assignment. The Lenders will also have the right to sell participations,
subject to customary limitations on voting rights, in their loans under the
Facility. Requisite Lenders:   

Lenders holding more than 50% of total commitments or loans under the Facility,
except that consent of all the Lenders, or all the Lenders affected thereby,
will be required with respect to customary matters, including those relating to
the interest rates, maturity, certain collateral matters and the definition of
Requisite Lenders.

 

The definitive credit agreement for the Facility will contain customary
provisions permitting the Company to replace non-consenting Lenders in
connection with amendments or waivers requiring the consent of all Lenders or of
all Lenders affected thereby so long as Lenders holding more than 50% of total
commitments or loans under the Facility shall have consented thereto.

 

Annex B-5



--------------------------------------------------------------------------------

Taxes:    The definitive credit agreement for the Facility will provide that all
payments are to be made free and clear of any taxes (other than franchise taxes
and taxes on overall net income), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding. Expenses:    The Company shall pay (a) all reasonable out-of-pocket
expenses of the Administrative Agent and the Arranger associated with the
Facility and the preparation, execution, delivery and administration of Loan
Documents and any amendment or waiver with respect thereto (including the
reasonable fees, disbursements and other charges of counsel) and (b) all
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the fees, disbursements and other charges of counsel) in connection with the
enforcement of the Loan Documents. Indemnity:    The definitive credit agreement
for the Facility will provide customary and appropriate provisions relating to
indemnity and related matters, in a form reasonably satisfactory to the
Administrative Agent. Governing Law and Jurisdiction:    The definitive credit
agreement for the Facility will provide that the Company will submit to the
exclusive jurisdiction and venue of the federal and state courts of the State of
New York and will waive any right to trial by jury. New York law will govern the
Loan Documents. Counsel to the Arranger and Administrative Agent:    Cravath,
Swaine & Moore LLP.

 

Annex B-6



--------------------------------------------------------------------------------

ANNEX C

TERADYNE, INC.

Summary of Additional Conditions Precedent

This Summary of Additional Conditions Precedent outlines certain of the
conditions precedent to the Facility referred to in the Commitment Letter of
which this Annex C is a part. Certain capitalized terms used herein are defined
in the Commitment Letter.

 

1. Acquisition. The Acquisition shall have been, or substantially concurrently
with the closing of the Facility shall be, consummated pursuant to the
Acquisition Agreement (without giving effect to any amendments of or waivers
under the Acquisition Agreement that, individually or in the aggregate, are
adverse to the Lenders and that have not been consented to by the Arranger). The
Administrative Agent shall have received a copy of the Acquisition Agreement,
certified by an authorized officer of the Company as complete and correct.

 

2. Financial Statements. The Arranger shall have received (a) audited
consolidated financial statements of the Company and its subsidiaries and of the
Acquired Company and its subsidiaries, in each case for each of the three fiscal
years ended at least 75 days prior to the Closing Date, which shall be prepared
in accordance with GAAP and accompanied by audit reports thereon (which shall
not be subject to any qualification); (b) unaudited consolidated financial
statements of the Company and its subsidiaries and of the Acquired Company and
its subsidiaries, in each case for each subsequent fiscal quarter ended at least
40 days prior to the Closing Date, which shall be prepared in accordance with
GAAP; and (c) a pro forma consolidated balance sheet of the Company and its
subsidiaries as of, and a pro forma consolidated statement of income of the
Company and its subsidiaries for the 12-month period ending on, the date of the
most recent balance sheet of the Company delivered pursuant to clause (a) or
(b) above, prepared after giving effect to the Acquisition and the other
transactions contemplated hereby in accordance with Regulation S-X.

 

3. Other Indebtedness. After giving effect to the Acquisition and the other
transactions contemplated hereby, neither the Company nor any of its
subsidiaries (including the Acquired Company and its subsidiaries) shall have
any indebtedness or preferred stock, other than (a) loans under the Facility,
(b) the Permanent Financing Securities, (c) indebtedness of the Company and its
subsidiaries set forth on the consolidated balance sheet of the Company as of
June 30, 2008, and indebtedness of the Company and its subsidiaries incurred in
the ordinary course of business since such date in an aggregate amount not to
exceed $15,000,000, (d) indebtedness of the Acquired Company and its
subsidiaries set forth on the consolidated balance sheet of the Acquired Company
as of June 30, 2008, and indebtedness of the Acquired Company and its
subsidiaries incurred since such date that is permitted under the Acquisition
Agreement as in effect on the date hereof and (e) other limited indebtedness
(including the intercompany loan to the Company previously disclosed to the
Arranger) to be agreed upon.

 

4. Payment of Fees, Etc. All costs, fees, expenses (including legal fees and
expenses) and other compensation contemplated by the Commitment Letter, the Fee
Letter and the Engagement Letter payable to GSCP, Goldman Sachs, the
Administrative Agent, the Arranger or the Lenders shall have been paid to the
extent due.

 

Annex C-1



--------------------------------------------------------------------------------

5. Guarantee and Collateral Matters. The Arranger shall have received lien
searches with respect to the Collateral. The Subsidiary Guarantees shall have
been executed and be in full force and effect, or substantially simultaneously
with the closing of the Facility shall be executed and become in full force and
effect. All documents and instruments (including deposit account control
agreements) required to create and perfect the Administrative Agent’s pledges
of, and security interest and mortgages in, the Collateral as set forth in Annex
B to the Commitment Letter shall have been executed and delivered and, if
applicable, be in proper form for filing; provided, however, that, except with
respect to the creation and perfection of security interests (a) in the pledged
equity interests of the domestic subsidiaries of the Company and other assets a
lien on which may be perfected by the filing of a financing statement under the
Uniform Commercial Code and (b) pursuant to the deposit account control
agreements, to the extent security interest in any Collateral is not provided or
perfected on the Closing Date after the Company’s use of commercially reasonable
efforts to do so, the delivery or perfection thereof shall not constitute a
condition precedent to the availability of the Facility on the Closing Date but
shall be required to be accomplished as promptly as practicable after the
Closing Date (and in any event no later than the 30th day thereafter).

 

6. Customary Closing Documents. Other customary closing conditions, including:
(a) evidence of existence and authority; (b) obtaining material third party and
governmental consents necessary in connection with the financing contemplated by
the Commitment Letter; and (c) delivery of customary legal opinions and
secretary’s and officer’s certificates (including a solvency certificate of the
chief financial officer of the Company as to the solvency of the Company and the
Subsidiary Guarantors, taken as a whole). The Arranger will have received at
least five days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

Annex C-2